Citation Nr: 1119691	
Decision Date: 05/23/11    Archive Date: 06/06/11	

DOCKET NO.  06-28 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left wrist and hand, on a direct basis, or as secondary to service-connected rotator cuff tendinitis with degenerative joint disease of the left shoulder.

2.  Entitlement to service connection for a cervical spine disability, on a direct basis, or as secondary to service-connected bilateral rotator cuff tendinitis with degenerative joint disease.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected bilateral rotator cuff tendinitis with degenerative joint disease and/or thoracolumbar strain with degenerative disc and joint disease.

4.  Entitlement to an evaluation in excess of 20 percent for rotator cuff tendinitis with degenerative joint disease of the right (major) shoulder.

5.  Entitlement to an evaluation in excess of 20 percent for rotator cuff tendinitis with degenerative joint disease of the left shoulder.  

6.  Entitlement to an increased rating for thoracolumbar strain with degenerative disc and joint disease (lumbar spine disability), to include in excess of 20% prior to August 1, 2009; in excess of 10% prior to October 2, 2009, including restoration of a previously-assigned 20% evaluation; and a 40% on and after October 2, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 6 to September 12, 1975, with reported active duty for training from August 14 to August 28, 1976, January 22 to February 4, 1977, and July 7 to July 21, 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2006, November 2006, October 2008, May 2009, December 2009, and April 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for a disorder of the cervical spine is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence does not demonstrate left hand or wrist carpal tunnel syndrome. 

2.  The preponderance of the evidence does not demonstrate bilateral upper extremities peripheral neuropathy.  

3.  Right shoulder rotator cuff tendinitis with degenerative joint disease is characterized by forward flexion to no less than 80 degrees, and abduction to no less than 90 degrees, but internal rotation to 40 degrees with pain, fatigue, weakness, lack of endurance, tenderness, and some guarding of movement

4.  Left shoulder rotator cuff tendinitis with degenerative joint disease is characterized by limitation of forward flexion and abduction to no less than 80 degrees, accompanied by pain.  

5.  Prior to August 1, 2009, the lumbar spine disability was characterized by forward flexion to more than 30 degrees and no ankylosis or incapacitating episodes.  

6.  From August 1, 2009 to October 2, 2009, the lumbar spine disability was characterized by forward flexion to more than 30 degrees and no ankylosis or incapacitating episodes.  

7.  In a May 2009 rating decision, and following appropriate notice, the Veteran's 20 percent evaluation for the lumbar spine disability was reduced to 10 percent, effective August 1, 2009.

8.  Effective October 2, 2009, the lumbar spine disability is characterized by decreased range of motion without incapacitating episodes or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left hand was not incurred in or aggravated by active military service.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active military service.  38 U.S.C.A. § 101(24), 106, 1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2010).

3.  An evaluation of 30 percent, but no more, for rotator cuff tendinitis with degenerative joint disease of the right (major) shoulder is granted, subject to the laws and regulations governing the payment of monetary benefits.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5201 (2010).

4.  The criteria for an evaluation in excess of 20 percent for rotator cuff tendinitis with degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5201 (2010).

5.  The criteria for an evaluation in excess of 20 percent for the service-connected lumbar spine disability prior to August 1, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2010).

6.  From August 1, 2009 to October 2, 2009, the criteria for restoration of a 20 percent evaluation for the service-connected lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula.

7.  The criteria for a current evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   The Board finds that the VCAA notice requirements have been satisfied by correspondence dated in August 2005, March 2006, April 2008, December 2008, and September 2009.  These letters provided the appropriate direct and secondary service connection notice and the appropriate increased evaluation claim notice.  To the extent that there are any timing deficiencies, there is no prejudice to the Veteran in proceeding to adjudication of this claim.  This is because the letters were followed by a readjudication of the claim in an April 2010 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration records, and identified private medical records have been obtained.   VA provided the Veteran with adequate medical examinations with respect to his service connection and increased evaluation claims in September 2005, January 2006, June 2007, March 2008, April 2008, February 2009, and March 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examinations are adequate as they were conducted upon a review of the relevant medical records, provided etiological statements or diagnoses that were supported by rationale, and provided the relevant information regarding the rating criteria.  Additionally, the Veteran provided testimony at a July 2010 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a hearing before the undersigned Acting Veterans Law Judge in September 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran seeks service connection for carpal tunnel syndrome of the left wrist and hand and peripheral neuropathy of the bilateral upper extremities.  In pertinent part, it is contended that the Veteran's carpal tunnel syndrome of the left wrist and hand had its origin during his period of active military service, or, in the alternative, is in some way causally related to his service-connected rotator cuff tendinitis with degenerative joint disease of the left shoulder.  It is further contended that the Veteran's peripheral neuropathy of the bilateral upper extremities is in some way causally related to service-connected bilateral rotator cuff tendinitis with degenerative joint disease and/or service-connected thoracolumbar degenerative disc and joint disease.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d (1313) (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic condition" when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307), and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as carpal tunnel syndrome or peripheral neuropathy, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

After considering all information and lay and medical evidence of record in the case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of either carpal tunnel syndrome of the left wrist and hand or peripheral neuropathy of the bilateral upper extremities.  While at the time of VA outpatient treatment in August 2004, the Veteran received a diagnosis of hand numbness, with "probable carpal tunnel syndrome," as of the time of a subsequent VA examination in January 2008 (which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records), it was noted that prior electromyographic (EMG) studies conducted in December 2005 failed to show evidence of any entrapment of the median or ulnar nerves.  Nor were there abnormal findings regarding the cervical paraspinal areas or upper extremities.  Significantly, at the time of EMG examination, there was no evidence of radiculopathy, plexopathy, or distal entrapments.  In the opinion of the examiner, the Veteran exhibited no neurologic or peripheral nerve pathology of the left upper extremity.  An October 2004 VA medical record noted no evidence of upper extremity peripheral neuropathy.  A June 2008 EMG and nerve conduction studies exams showed denervation in the left upper extremity biceps.  

At the time of a subsequent VA general medical examination in February 2009, neurological evaluation revealed sensation to be intact along the dorsum of both hands, with a negative Tinel's sign, and no evidence of carpal tunnel syndrome.  In the opinion of the examiner, there was no evidence of any carpal tunnel syndrome of the Veteran's left wrist.  Nor was there evidence of peripheral neuropathy of the Veteran's upper extremities.  According to the examiner, numbness in the upper extremities of which the Veteran complained was unfounded and lacked documentation by scientific studies, including EMG and nerve conduction velocity studies.  

Although the Veteran and his spouse are competent to report symptoms in the Veteran's left wrist and hand and upper extremities, neither is competent to provide diagnoses of carpal tunnel syndrome or peripheral neuropathy, which required medical training and expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education).  Here, the Board assigns weight to the February 2009 VA examiner's opinions that there are no current disabilities, because the examination was conducted and opinion provided upon a review of relevant medical records and an examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Based on the aforementioned, and in the absence of objective evidence of either of those disabilities, service connection for carpal tunnel syndrome of the left wrist and hand and peripheral neuropathy of the bilateral upper extremities must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Ratings

In addition to the above, the Veteran in this case seeks increased evaluations for service-connected rotator cuff tendinitis with degenerative joint disease of the right and left shoulders, as well as thoracolumbar strain with degenerative disc and joint disease.  In pertinent part, it is contended that manifestations of those disabilities are more severe than now evaluated, and productive of a greater degree of impairment than is reflected by the respective schedular evaluations currently assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

	1.  Bilateral Shoulder Disabilities

An April 2008 VA orthopedic examination was conducted.  The Veteran indicated that he was right-handed.  Range of motion measurements of both shoulders showed forward flexion to 180 degrees, abduction to 180 degrees, adduction to 50 degrees, internal rotation to 90 degrees, and external rotation to 45 degrees, with pain at the ends of external rotation.  According to the examiner, repetitive abductions did not decrease the range of motion or the joint function of either shoulder.  There was some tenderness at the rotator cuff tendon and over both trapezius muscles, the musculature of the shoulders was normal.  

During the course of VA outpatient treatment in mid June 2008, it was noted that the Veteran had gotten good relief in the past from steroid injections in both shoulders, which reportedly lasted for five to six months.  Range of motion measurements conducted at that time showed abduction to 100 degrees with pain and flexion to 90 degrees with pain, and positive primary and secondary impingement signs.  

A February 2009 VA general medical examination was conducted.  The Veteran complained of a painful range of motion in both shoulders with accompanying aching and stiffness.  Also noted was a sharp pain in the Veteran's shoulders which occurred on a daily basis.  Physical examination of both shoulders revealed a normal appearance without acute heat, redness, swelling or tenderness.  Range of motion measurements of both shoulders was limited, with forward flexion to 170 degrees, abduction to 170 degrees, internal rotation to 85 degrees with moderate discomfort, and external rotation to 90 degrees, without significant discomfort.  The diagnosis was bilateral rotator cuff tendinitis with residuals.

Pertinent evidence of record is to the effect that, in June 2009, the Veteran underwent decompression surgery for impingement syndrome of his right shoulder.  An October 2009 VA orthopedic examination was conducted.  The Veteran complained of pain, weakness, stiffness, fatigability, and a lack of endurance in his shoulders.  When questioned regarding the presence of flare-ups, the Veteran indicated that he experienced constant, moderate to severe flare-ups on a daily basis with any activity involving his shoulders.  He denied any episodes of dislocation or recurrent subluxation.  On physical examination, the Veteran complained of a painful range of motion of both shoulders.  Initial range of motion measurements of the right shoulder showed forward flexion to 80 degrees, abduction to 100 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Initial range of motion measurements of the left shoulder showed forward flexion to 90 degrees, with abduction to 85 degrees, external rotation to 50 degrees, and internal rotation to 70 degrees.  The examiner noted that the initial range of motion measurements were productive of pain, fatigue, weakness, and a lack of endurance in the bilateral shoulders.  Also noted was objective evidence of painful motion, weakness, tenderness, and some guarding of movement.  Repeated range of motion measurements of the right shoulder did not cause additional limitation of motion.  Repeated range of motion measurements of the left shoulder showed forward flexion to 90 degrees, abduction to 80 degrees, external rotation to 50 degrees, and internal rotation to 70 degrees.  The examiner noted that range of motion measurements of the Veteran's shoulders yielded evidence of pain, fatigue, weakness, and lack of endurance.  However, there was no evidence of any instability of either shoulder.  

During the course of VA outpatient treatment in mid January 2010, it was noted that the Veteran's left shoulder showed no evidence of any scapular winging.  Forward flexion was to 90 degrees, with abduction to 90 degrees, internal rotation to L5 and external rotation to 80 degrees.  

The Veteran's shoulders are both assigned 20 percent evaluations under Diagnostic Code 5201, for limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran reported on an April 2008 VA examination that he was right-handed; thus, his right shoulder is considered the major arm.  A 30 percent evaluation is assigned major arm limitation of motion to midway between side and shoulder level, and minor arm limitation of motion of the arm to 25 degrees from the side.  A 40 percent evaluation is assigned for major arm limitation of motion to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Here, regarding the right, or "major" shoulder, VA examinations from April 2008, February 2009, and October 2009, indicated forward flexion to 180, 170, and 80 degrees; abduction to 180, 170, and 100 degrees; and internal rotation to 90, 85, and 40 degrees.  VA medical records indicate forward flexion to 90 degrees and abduction to 100 degrees.  At the most recent October 2009 VA examination, the examiner determined that range of motion caused pain, fatigue, weakness, lack of endurance, tenderness, and some guarding of movement.  Although most of the internal rotation findings were well over the 40 degrees found in October 2009, considering this finding with the other functional limitation findings, the Board concludes that the evidence of record more closely approximates limitation of motion to midway between the side and shoulder level.  See 38 C.F.R. § 4.7 (2010) (noting that where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating).  But none of the range of motion findings show flexion, abduction, or internal rotation to 25 degrees.  Additionally, repetitive motion did not cause increased limitation of motion to that point, and the other functional limitations are considered within the 30 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Thus, a 30 percent, but not a 40 percent evaluation, is warranted.  

Regarding the left, or "minor" shoulder, the above-noted VA examinations noted forward flexion to 180, 170, and 90 degrees, abduction to 180, 170, and 85 degrees, and internal rotation to 90, 85, and 70 degrees.  Repetitive motion did not cause further limitation of motion in April 2008; in October 2009, repetitive motion caused decreased abduction to 80 degrees.  Additionally, range of motion in October 2009 produced pain, fatigue, weakness, a lack of endurance, tenderness, and some guarding of movement.  Even with these functional limitations, however, the Veteran's left shoulder is not limited to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, an increased evaluation is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For ankylosis of the scapulohumeral articulation, 30 and 40 percent evaluations are assigned for minor and major arm intermediate ankylosis between favorable and unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).  For other impairment of the humerus, 40 and 50 percent evaluations are assigned or minor and major arm fibrous union.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  Here, the evidence of record does not demonstrate ankylosis of the scapulohumeral articulation or fibrous union of the humerus.  Last, evaluations in excess of 20 and 30 percent are not permitted for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).  Accordingly, evaluations in excess of 20 and 30 percent are not warranted under alternative diagnostic codes.  

The Board has also considered an increased evaluation for traumatic or degenerative arthritis.  Degenerative and traumatic arthritis established by x-ray findings are generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Where there is noncompensable or no limitation of motion, arthritis is rated under Diagnostic Codes 5003 and 5010, which provide for a maximum 20 percent evaluation.  Accordingly, an increased evaluation under these diagnostic codes is not warranted.  

Consideration has been given to whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In April 2008, the Veteran's rotator cuff tendon was tender.  In June 2008, there was painful range of shoulder motion.  In February 2009, there was painful and aching range of motion, sharp pain, and stiffness.  The examiner noted there was no acute heat, redness, swelling or tenderness.  At the time of the VA examination in October 2009, there was evidence of pain, weakness, tenderness, and some fatigue, that examination was negative for the presence of edema, effusion, or instability.  The Board finds that there is no additional functional loss not contemplated in the currently assigned rating and that increased evaluations on this basis are not warranted.  

After review of the evidence, there is no evidence of record that would warrant increased ratings at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010), 21 Vet. App. at 509-10.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
	
      2.  Thoracolumbar Spine Disability

Regarding the issue of an increased rating for service-connected thoracolumbar strain with degenerative disc and joint disease (to include restoration of a previously-assigned 20 percent evaluation), and a current evaluation in excess of 40 percent, the Board observes that the Veteran's claim for an increased rating was received on March 6, 2008.  

In a rating decision of May 2009, the Veteran's previous 20 percent evaluation for service-connected thoracolumbar strain with degenerative disc and joint disease was reduced to 10 percent, effective August 1, 2009, the first day of the third month following notice to the Veteran of his reduction in benefits.  In May 2009, the Veteran voiced his disagreement with the reduction in benefits.  

In a rating decision of December 2009, the RO granted a 40 percent evaluation for the Veteran's service-connected thoracolumbar strain with degenerative disc and joint disease, effective from October 2, 2009, the date of the VA examination.

Under the General Rating Formula for spine disabilities, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal thoracolumbar spine forward flexion is to 90 degrees, extension is to 30 degrees, left and right lateral flexion are to 30 degrees, and left and right lateral rotation are to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2010).

Under the rating criteria for intervertebral disc syndrome, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

		Prior to August 1, 2009

Prior to August 1, 2009, the Veteran's lumbar spine disability was evaluated as 20% disabling.  Of record at that time was a VA examination report dated in January 2006, which showed range of motion measurements for the thoracolumbar spine of forward flexion to 45 degrees, extension 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  These findings equate to a 20 percent evaluation.  38 C.F.R. § 4.71a, General Rating Formula.

An April 2008 VA orthopedic examination was conducted.  The Veteran complained of pain along the thoracolumbar spine radiating into both hips and thighs.  He used no aid for ambulation.  Nor was there evidence that the Veteran utilized a brace.  According to the Veteran, he was currently retired.  However, the Veteran's lower back continued to affect his ability to engage in prolonged standing, sitting, or walking.  Range of motion measurements showed forward flexion to 70 degrees (with full range of motion somewhat limited by the Veteran's protuberant abdomen), extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  According to the Veteran, he experienced some pain at the end of forward flexion.  However, repetitive forward flexions did not decrease his range of motion or other spine functions.  According to the examiner, there was some evidence of guarding on forward flexion, as well as increased lumbar lordosis due to an obese abdomen.  There was a normal sensory examination, normal motor examination, normal reflexes, and a negative Lasegue's sign.  The diagnosis was thoracolumbar spine degenerative disc disease and degenerative joint disease with spinal stenosis, with myofascial pain and obesity increasing the Veteran's spine disability.

A February 2009 VA general medical examination was conducted.  The Veteran indicated that his back pain had become worse in 1992 following an on-the-job injury.  According to the Veteran, he was eventually diagnosed at that time as having a herniated disc in his lumbar spine, for which he underwent surgery in 1992, and eventually returned to work.  Reportedly, the Veteran experienced another on-the-job injury in October 2003, at which time he fell, twisting his ankles, with subsequent development of back pain.  Range of motion measurements showed forward flexion to 75 degrees with mild discomfort, extension to 15 degrees with moderate discomfort, bilateral lateral flexion to 25 degrees bilaterally with mild discomfort, and bilateral lateral rotation to 25 degrees with moderate discomfort.  There was objective evidence of painful motion, without any acute spasm, weakness, or tenderness.  The examiner noted s-shaped scoliosis, abnormal curvature of the spine, and slight loss of lumbar lordosis.  There was normal motor examination of the lower extremities, reflexes were 1+ and equal, and negative Lasegue's sign.  There was intact sensation, but decreased sensation along the thighs, although recent testing did not indicate radiculopathy of the right lower extremity.  

The evidence of record indicates forward flexion to 45, 70, and 75 degrees, and does not demonstrate ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an evaluation in excess of 20 percent for a lumbar spine disability is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But an evaluation in excess of 20 percent under the diagnostic code for intervertebral disc syndrome is not warranted because the record did not demonstrate any incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

The Board has also considered an increased evaluation under Diagnostic Code 5242, for degenerative arthritis of the spine, which is rated under Diagnostic Codes 5003 and 5010.  But arthritis is preliminarily rated based on limitation of motion of the relevant joints, which, as noted above, did not result in an increased evaluation.  Additionally, an evaluation in excess of 20 percent is not provided for under Diagnostic Codes 5003 and 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2010).  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

Consideration has also been provided regarding whether a separate rating is required for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  The April 2008 VA examination noted there were was a normal sensory and motor examinations and normal reflexes.  Although a February 2009 VA examination noted decreased thigh sensation, the motor, reflex, and sensation examinations were all normal.  Accordingly, a separate evaluation for neurological symptoms of a lumbar spine disability is not warranted.

Consideration has been given to whether there is any additional functional loss not contemplated in the 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Although the Veteran reported radiating pain that affected his ability to tolerate prolonged sitting, standing, or walking, he did not use an aid for ambulation or a back brace.  The April 2008 VA examiner noted repetitive forward flexions did not decrease his range of motion or other spine functions.  There was some evidence of guarding on forward flexion.  The February 2009 VA examiner noted objective evidence of painful motion, without any acute spasm, weakness, or tenderness.  But these did not further limit his range of motion, and the Board finds that there is no additional functional loss not contemplated in the rating and that an increased evaluation on this basis is not warranted.  

		From August 1, 2009 to October 2, 2009

In a rating decision of October 2008, the RO proposed to reduce the Veteran's previously-assigned 20 percent evaluation for service-connected thoracolumbar strain with degenerative disc and joint disease to 10 percent, based, for the most part, on the aforementioned findings on VA orthopedic examination in April 2008.  The Veteran was notified of this proposed reduction in correspondence of October 2008, at which time he was advised that he could submit medical or other evidence to show why the reduction should not be made.  The Veteran was further advised that, were no additional evidence to be received within 60 days, his previous 20 percent evaluation for service-connected thoracolumbar strain with degenerative disc and joint disease would be reduced to 10 percent, effective the first day of the third month following notice to him of a final decision reducing his benefits.

In correspondence of October 2008, the Veteran indicated that he disagreed with the proposed reduction in his previously-assigned 20 percent evaluation for service-connected thoracolumbar strain, in part because he had not been given a proper examination.  More specifically, the Veteran indicated that, to the best of his knowledge, at the time of the aforementioned April 2008 examination, the orthopedic examiner had not utilized a goniometer, as required by VA regulation.  The Board notes that in a December 2008 addendum, the examiner noted that he had utilized a goniometer in evaluating the Veteran's service-connected back disability.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  Moreover, prior to reducing the Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefor.  Moreover, the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2010).  In the case at hand, it is clear that the Veteran was provided the required notice setting forth all material facts and reasons for the proposed reduction, and given the opportunity to respond.  Accordingly, the propriety of the reduction hinges upon whether symptomatology associated with the Veteran's service-connected thoracolumbar spine disability did, in fact, undergo sustained improvement.

There are no medical examination findings for this time period.  In that regard, it is clear that, prior to the time of the aforementioned VA examination on February 10, 2009, no more than a 20 percent evaluation was warranted for the Veteran's service-connected thoracolumbar strain with degenerative disc and joint disease.  In point of fact, prior to that examination, the Veteran's history and complaints, as well as objective clinical findings and, in particular, range of motion measurements, were consistent with the 20 percent evaluation then in effect.  In accordance with pertinent regulations governing the reduction of benefits, the Veteran's 20 percent evaluation was reduced to 10 percent effective August 1, 2009, based primarily on the April 2008 and February 2009 VA examinations which showed the Veteran's service-connected thoracolumbar spine disability to be not more than 10 percent disabling.  

Accordingly, using the April 2008 and February 2009 range of motion findings, there was forward flexion to 70 and 75 degrees, a combined range of motion of 220 and 190 degrees, and abnormal spinal contour.  These equate to a 10 percent evaluation, and not a 20 percent evaluation.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an evaluation in excess of 10 percent for a lumbar spine disability is not warranted.  

An increased evaluation, as noted above, is not warranted under other potentially applicable diagnostic codes, to include codes for arthritis and for intervertebral disc syndrome.  Schafrath, 1 Vet. App. at 595; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243.  The Board finds that there is no additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  As noted above, a separate rating is not warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  

		
      
On and after October 2, 2009

The Veteran's lumbar spine disability is rated as 40 percent disabling during this time period.  The Veteran was awarded separate evaluations for neurological manifestations of his service-connected lumbar spine disability in a December 2009 rating decision; accordingly, those manifestations are not considered herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  

An October 2009 VA orthopedic examination was conducted.  The Veteran complained of pain, stiffness, and weakness in his back.  According to the Veteran, he suffered from moderate to severe flare-ups of back pain on a daily basis with any activity, for which he took pain medication.  On physical examination, there was an antalgic gait, normal posture, curvature, and symmetry of the spine.  When questioned, the Veteran complained of painful motion in the thoracolumbar spine.  There was no evidence of ankylosis.  Range of motion measurements showed forward flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees.  According to the Veteran, range of motion measurements produced pain, fatigue, weakness, and a lack of endurance in his thoracolumbar spine.  However, there was no evidence of muscle spasm, effusion, instability, heat, or incoordination.  By the Veteran's own admission, he had experienced no incapacitating episodes during the past 12 months as a result of his service-connected thoracolumbar spine disability.  Nor did he suffer from either bladder or bowel dysfunction.  The examiner noted normal lower extremity motor function and normal knee and ankle reflexes.  

The evidence of record indicates severely reduced range of motion, but does not demonstrate ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an evaluation in excess of 40 percent for a lumbar spine disability is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But an evaluation in excess of 40 percent under the diagnostic code for intervertebral disc syndrome is not warranted because the record did not demonstrate any incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

As noted above, evaluations for spinal arthritis are not provided for in excess of 20 percent or are assigned based on limitation of the spinal joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  As noted above, an increased evaluation on that basis is not warranted.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

Consideration has been given to whether there is any additional functional loss not contemplated in the current 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  The Veteran complained of pain, stiffness, and weakness.  He reported moderate to severe daily flare-ups of back pain, for which he took pain medication.  Range of motion measurements produced pain, fatigue, weakness, and a lack of endurance in his thoracolumbar spine.  However, there was no evidence of muscle spasm, effusion, instability, heat, or incoordination, and these did not produce limitation of motion that approximates ankylosis or near-ankylosis.  By the Veteran's own admission, he had experienced no incapacitating episodes during the past 12 months as a result of his service-connected thoracolumbar spine disability.  The Board finds that there is no additional functional loss not contemplated in the 40 percent rating and that an increased evaluation on this basis is not warranted.  

After review of the evidence, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110; Hart, 21 Vet. App. at 509-10.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55-56.

	
      
3.  Extraschedular Evaluation

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess range of motion, other additional functional limitations, and neurological impairment.  Accordingly, this issue need not be referred for extraschedular rating consideration.


ORDER

Service connection for carpal tunnel syndrome of the left wrist and hand is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

An evaluation of 30 percent, but no more, for right shoulder rotator cuff tendinitis with degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent for rotator cuff tendinitis with degenerative joint disease of the left shoulder is denied.  

Prior to August 1, 2009, an evaluation in excess of 20 percent for the lumbar spine disability is denied.

From August 1, 2009 to October 2, 2009, restoration of the previously-assigned 20 percent evaluation for the lumbar spine disability is denied.

On and after October 2, 2009, an evaluation in excess of 40 percent for the lumbar spine disability is denied.  


REMAND

In addition to the above, the Veteran in this case seeks service connection for a disability of the cervical spine.  In pertinent part, it is contended that the Veteran's cervical spine disorder had its origin during the Veteran's period of active military service.  In the alternative, it is contended that the Veteran's current cervical spine disability is in some way causally related to his service-connected bilateral rotator cuff tendinitis with degenerative joint disease.  

In that regard, following a VA examination in January 2006, it was the opinion of the examiner that the Veteran's cervical spine disability might as likely as not be related to a previous (inservice) injury sustained in 1979.  However, following a subsequent VA examination in June 2007, a different VA examiner offered his opinion that there was no evidence of any cervical spine involvement.  Rather, the Veteran was suffering from paracervical muscular pain which was referred from his longstanding bilateral rotator cuff syndrome.  

Significantly, following a subsequent VA examination in December 2009, the same VA examiner who had performed the June 2007 VA examination wrote that the Veteran was suffering from cervical spine degenerative joint disease with moderate cervical spine strain which was less likely than not due to any service-related incident.  Rather, the Veteran's cervical spine disability was more likely related to the wear and tear in the course of time to the musculoskeletal system.  

The Board notes that, in an addendum to the aforementioned VA examinations dated in March 2010, the same VA examiner who had performed the previous VA examinations indicated that, in his opinion, the Veteran's cervical spine strain was less likely than not caused by his (service-connected) lumbosacral spine condition, inasmuch as there was no anatomical or physiological relationship.  However, no opinion was offered as to whether the Veteran's cervical spine disability might in some way be causally related to his service-connected bilateral rotator cuff tendinitis with degenerative joint disease, an argument clearly at issue in this case.  The Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Provide the Veteran with an appropriate examination to determine the etiology of the cervical spine disorder.  To the extent possible, that examination should be conducted by a physician who has not heretofore seen or examined the Veteran.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record, whether it is at least as likely as not that the cervical spine disorder was 1) caused or aggravated by active military service, and 2) caused or aggravated by the service-connected bilateral rotator cuff tendinitis with degenerative joint disease. The examiner must specifically address the Veteran's assertions of neck pain after the in-service injury.  The examiner must also provide comment on the relevant STRs and the January 2006, June 2007, December 2009, and March 2010 VA examination opinions.    

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	K. MILLIKAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


